EXHIBIT Novamerican Steel Inc. and Subsidiaries (Predecessor) Consolidated Statement of Operations and Comprehensive Income (in thousands of U.S. dollars except share and per share data) (unaudited) Three Months Ended August 25, 2007 Nine Months Ended August 25, 2007 Net sales $ 191,480 $ 591,117 Cost of sales 155,019 478,295 Gross margin 36,461 112,822 Operating expenses Plant 10,517 31,742 Delivery 5,762 17,964 Selling 3,305 10,480 Administrative and general 5,838 19,717 25,422 79,903 Operating income 11,039 32,919 Interest expense 52 565 Other income (402 ) (1,483 ) Share in income of a joint venture (39 ) (133 ) (389 ) (1,051 ) Income before income taxes 11,428 33,970 Income taxes (Note 3) 4,063 11,349 Net income $ 7,365 $ 22,621 Net income per share – basic and diluted 0.70 2.16 Weighted average number of shares outstanding – basic and diluted 10,450,000 10,450,000 Comprehensive income Net income 7,365 22,621 Changes in cumulative translation adjustment 4,715 13,342 $ 12,080 $ 35,963 The accompanying notes are an integral part of the consolidated financial statements. 1 Novamerican Steel Inc. and Subsidiaries (Predecessor) Consolidated Statement of Cash Flows (in thousands of U.S. dollars) (unaudited) Nine Months Ended August 25, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 22,621 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 7,947 Share in income of a joint venture (133 ) Deferred income taxes (441 ) Loss on disposal of property, plant and equipment (5 ) Changes in working capital items Accounts receivable 7,295 Income taxes receivable 81 Inventories 15,070 Prepaid expenses and other assets (1,388 ) Accounts payable and accrued liabilities (1,915 ) Income taxes payable (2,357 ) Net cash provided by operating activities 46,775 CASH FLOWS FROM INVESTING ACTIVITIES Repayment of loan to a corporation 37,541 Additions to property, plant and equipment (10,474 ) Proceeds from disposal of property, plant and equipment 357 Other assets (66 ) Net cash provided by investing activities 27,358 CASH FLOWS FROM FINANCING ACTIVITIES Net increase in bank indebtedness (532 ) Repayment of long-term debt (41,346 ) Net cash used in financing activities (41,878 ) Effect of exchange rate changes on cash and cash equivalents 2,958 Net increase in cash and cash equivalents 35,213 Cash and cash equivalents, beginning of period 31,016 Cash and cash equivalents, end of period $ 66,229 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ 216 Income taxes paid $ 14,877 The accompanying notes are an integral part of the consolidated financial statements. 2 Novamerican Steel Inc. and Subsidiaries (Predecessor) Notes to Consolidated Financial Statements (in U.S. dollars; tabular amounts in thousands of U.S. dollars) (unaudited) 1 - INTERIM FINANCIAL PRESENTATION The accompanying interim financial statements of Novamerican Steel Inc. and its subsidiaries (“Acquired
